DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9, 10, and 11 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim:
As to Claim 9,
This claim is a multiple dependent claim that depends from another multiple dependent claim (either claim 7 or claim 8).  As explained in MPEP 608.01(n),(I) “Furthermore, a multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly.”
As to Claim 10, 
This claim depends from a multiple dependent claim that depends from another multiple dependent claim (either claim 7 or claim 8).  As explained in MPEP 608.01(n),(I) “Furthermore, a multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly.”
As to Claim 11,
This claim is a multiple dependent claim that depends from another multiple dependent claim (claims 7, 8, 9, and 10).  As explained in MPEP 608.01(n),(I) “Furthermore, a multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
As to Claims 7-11,
Each of these claims are “Use” claims in that they recite either “Use of” or “Use according to” in the preamble.  MPEP 2173.05(q) explains that “"Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101.”  As such, these claims do not fall within one of the four statutory categories as they are not a machine, process, manufacture, or composition of matter.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrase “Apparatus for use with a load and one or more supplies of power, the apparatus comprising: a power supply for each of said one or more supplies, the power supply being coupled, in use, to said each supply to receive power therefrom; and circuitry coupling the power supplies to one another and, in use, to the load” on lines 1-4 lacks proper written description.
The phrase “a power supply for each of said one or more supplies, the power supply being coupled, in use, to said each supply to receive power therefrom” raises an issue of written description because applicant is reasonably reciting one power supply that is used for each of the one or more supplies. As best understood, the power supplies are elements (28) in, for example, Figure 1, and applicant does not disclose how a single power supply is used with one or more supplies (e.g. 22 in Figure 1) and where that power supply is itself “for each of said one or more supplies” and is coupled to receive power from each supply.  As such, the above phrase lacks 
As to Claim 2,
The phrase “each power supply is adapted to receive AC power from a generator” on lines 1-2 lacks proper written description.
 Applicant is reciting a generator in this claim but where applicant also distinctly recites “one or more supplies of power” in claim 1.  As best understood, the generator is one of the supplies of power but is being distinctly recited.  Applicant does not originally disclose the a power supply adapted to receive power from a generator and where the power supply also is coupled to the supplies of power as is recited in claim 1. As such, the above phrase lacks proper written description because applicant does not originally disclose how applicant implements the supplies of power and the generator, in the combination, in the claimed manner.
As to Claim 3,
The phrase “each power supply adapted to receive AC power and produce DC power” on lines 1-2 lacks proper written description.
Applicant recites AC power above which is distinctly recited from the supplies of power from claim 1.  As best understood, these features are not distinct and it is the supplies of power that provide the AC power.  Applicant does not originally disclose how applicant implements the supplies of power of claim 1 and distinctly also implements the AC power in the claimed manner, in the combination.  As such, the above phrase lacks proper written description.
As to Claim 4,
The phrase “each power supply is adapted to receive single phase AC” on lines 1-2 lacks proper written description. 

As to Claim 7,
The phrase “Use of the apparatus according to any one of claims 1 to 6 with a transmitter” on line 1 lacks proper written description. 
Claim 1 recites “a load” in the preamble and “the load” on the last line.  As best understood, the load and the transmitter are the same element, in light of the disclosure.  Applicant does not originally disclose the use of circuitry coupled to a load and a separate transmitter. As such, the above phrase lacks proper written description because applicant does not originally disclose how applicant implements circuitry coupled to a load that is separate and distinct from a transmitter.
As to Claim 12,
The phrase “Apparatus for use with: a transmitter coupled to a wire loop for mineral exploration; and a plurality of single-phase portable AC generators, the apparatus comprising: a power supply for each of said plurality of generators, the power supply being coupled, in use, to said each generator to receive power therefrom; and circuitry coupling the power supplies to one another and, in use, to the transmitter” on lines 1-7 lacks proper written description.
The phrase “a power supply for each of said plurality of generators, the power supply being coupled, in use, to said each generator to receive power therefrom” raises an issue of 
As to Claims 2-8 and 13-15,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “Apparatus for use with a load and one or more supplies of power, the apparatus comprising: a power supply for each of said one or more supplies, the power supply 
1) Applicant recites “the power supply being coupled, in use, to said each supply to receive power therefrom,” but MPEP 2173.05(p)(II) explains that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  Applicant is reciting a use of the power supply because it cannot receive power from the supply without the claimed use.  As such, this phrase is indefinite because it is unclear under which statutory category this claim feature should be treated. Note that apparatus claims are directed towards what the apparatus is and what it is configured to do, and not the use thereof.
2) Applicant recites “circuitry coupling the power supplies to one another and, in use, to the load,” but MPEP 2173.05(p)(II) explains that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  Applicant is reciting a use of the circuitry because it cannot couple  the power supplies to one another and to the load without the claimed use.  As such, this phrase is indefinite because it is unclear under which statutory category this claim feature should be treated. Note that apparatus claims are directed towards what the apparatus is and what it is configured to do, and not the use thereof.
3) The phrase “the power supplies” on line 4 is indefinite. Applicant initially recites “a power supply for each of said one or more supplies,” but this phrase does not reasonably more than one power supply.  One power supply can reasonably be “for each” of the one or more supplies, and as such, the above phrase is indefinite because more than one power supply has not been previously recited.  To the extent that applicant initially intended the phrase “a power 
As to Claim 2,
The phrase “each power supply is adapted to receive AC power from a generator” on lines 1-2 is indefinite.
1) The above phrase recites “each power supply,” but applicant only requires “a power supply” in claim 1.  As such, the above phrase is indefinite because applicant does not require more than one power supply in the claim, but reciting “each” can reasonably include more than one supply. Because applicant only requires one power supply in claim 1, the Examiner is interpreting that having a power supply that is adapted to receive power in the claimed manner meets the claim requirements.
2) Applicant is reciting a generator in this claim but where applicant also distinctly recites “one or more supplies of power” in claim 1.  As best understood, the generator is one of the supplies of power but is being distinctly recited.  Because these features are not distinct, the above phrase is indefinite as the relationship and difference between the above supplies and the generator is unclear.  For the purpose of compact prosecution, the Examiner is interpreting the generator to be one of the supplies of power. 
As to Claim 3,

1) The above phrase recites “each power supply,” but applicant only requires “a power supply” in claim 1.  As such, the above phrase is indefinite because applicant does not require more than one power supply in the claim, but reciting “each” can reasonably include more than one supply. Because applicant only requires one power supply in claim 1, the Examiner is interpreting that having a power supply that is adapted to receive power in the claimed manner meets the claim requirements.
2) Applicant recites AC power above which is distinctly recited from the supplies of power from claim 1.  As best understood, these features are not distinct and it is the supplies of power that provide the AC power.  The difference and relationship between the supplies of power and the AC power is therefore unclear because, as best understood, the supplies of power provide the AC power.
As to Claim 4,
The phrase “each power supply is adapted to receive single phase AC” on lines 1-2 is indefinite. 
1) The above phrase recites “each power supply,” but applicant only requires “a power supply” in claim 1.  As such, the above phrase is indefinite because applicant does not require more than one power supply in the claim, but reciting “each” can reasonably include more than one supply. Because applicant only requires one power supply in claim 1, the Examiner is interpreting that having a power supply that is adapted to receive power in the claimed manner meets the claim requirements.

As to Claims 5 and 6,
The phrases “each power supply is about a 5 kW power supply” and “each power supply is rated for 170VDC and 60A DC” on line 1 of each claim is indefinite. The above phrases recite “each power supply,” but applicant only requires “a power supply” in claim 1.  As such, the above phrase is indefinite because applicant does not require more than one power supply in the claim, but reciting “each” can reasonably include more than one supply. Because applicant only requires one power supply in claim 1, the Examiner is interpreting that having a power supply that is adapted to receive power in the claimed manner meets the claim requirements.
As to Claim 7,
The phrase “Use of the apparatus according to any one of claims 1 to 6 with a transmitter” on line 1 is indefinite. 
1) Applicant is essentially reciting a use of an apparatus, but such a recitation is indefinite because it is unclear what statutory category this claim should be examined under. Applicant is not clearly reciting a process claim because applicant does not recite any process steps.  As explained in MPEP 2173.05(q), “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” As such, this claim is indefinite.

As to Claim 8,
The phrase “Use according to claim 7 wherein the transmitter is about a 15kW transmitter, producing about 60A and 500VDC maximum” on lines 1-2 is indefinite. Applicant is essentially reciting a use of an apparatus, but such a recitation is indefinite because it is unclear what statutory category this claim should be examined under. Applicant is not clearly reciting a process claim because applicant does not recite any process steps.  As explained in MPEP 2173.05(q), “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” As such, this claim is indefinite.
As to Claim 9,
The phrase “Use according to claim 7 or 8, wherein the transmitter generates various current waveforms in a wire loop for mineral exploration” on lines 1-9 is indefinite. Applicant is essentially reciting a use of an apparatus, but such a recitation is indefinite because it is unclear what statutory category this claim should be examined under. Applicant is not clearly reciting a process claim because applicant does not recite any process steps.  As explained in MPEP 2173.05(q), “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” As such, this claim is indefinite.

The phrase “Use according to claim 9, wherein the loop is a TDEM loop” on line 1 is indefinite. Applicant is essentially reciting a use of an apparatus, but such a recitation is indefinite because it is unclear what statutory category this claim should be examined under. Applicant is not clearly reciting a process claim because applicant does not recite any process steps.  As explained in MPEP 2173.05(q), “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” As such, this claim is indefinite.
As to Claim 11,
The phrase “Use according to any one of claims 7 to 10, wherein a generator is provided for, and defines each, supply of power” on lines 1-2 is indefinite. Applicant is essentially reciting a use of an apparatus, but such a recitation is indefinite because it is unclear what statutory category this claim should be examined under. Applicant is not clearly reciting a process claim because applicant does not recite any process steps.  As explained in MPEP 2173.05(q), “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” As such, this claim is indefinite.
As to Claim 12,
The phrase “Apparatus for use with: a transmitter coupled to a wire loop for mineral exploration; and a plurality of single-phase portable AC generators, the apparatus comprising: a power supply for each of said plurality of generators, the power supply being coupled, in use, to said each generator to receive power therefrom; and circuitry coupling the power supplies to one another and, in use, to the transmitter” on lines 1-7 is indefinite.  

2) Applicant recites “the power supply being coupled, in use, to said each generator to receive power therefrom,” but MPEP 2173.05(p)(II) explains that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  Applicant is reciting a use of the power supply because it cannot receive power from the generator without the claimed use.  As such, this phrase is indefinite because it is unclear under which statutory category this claim feature should be treated. Note that apparatus claims are directed towards what the apparatus is and what it is configured to do, and not the use thereof.
2) Applicant recites “circuitry coupling the power supplies to one another and, in use, to the transmitter,” but MPEP 2173.05(p)(II) explains that “A single claim which claims both an 
3) The phrase “the power supplies” on line 7 is indefinite. Applicant initially recites “a power supply for each of said one or more supplies,” but this phrase does not reasonably more than one power supply.  One power supply can reasonably be “for each” of the one or more supplies, and as such, the above phrase is indefinite because more than one power supply has not been previously recited.  This is further emphasized where applicant recites “the power supply” on line 5. To the extent that applicant initially intended the phrase “a power supply for each of said one or more supplies” to include multiple power supplies, the Examiner respectfully notes  MPEP 2173.02(I) which states “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”  Because it is reasonable to interpret the phrase to mean that only one power supply is included, the above phrase “the power supplies” is indefinite.
As to Claims 13, 14, and 15,
The phrases “there are three power supplies,” “there are four power supplies,” and “there are five power supplies” on line 1 of each claim is indefinite.  Applicant previously recites “a power supply” on line 5 which reasonably is one power supply.  Applicant therefore does not 
As to Claims 2-8 and 13-15,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claims 7, 8, 13, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
As to Claim 7,
The phrase “a transmitter” is recited on line 1 but is recited completely devoid of any connection to any previously claim limitation.  As best understood, the load of claim 1 and the transmitter are the same element, and such, the transmitter must be coupled to the circuitry as is recited in claim 1.  However, applicant is distinctly and separately reciting the above transmitter, and as such these are not the same element in the claims.  Claim 7 therefore omits an essential structural cooperative relationships of elements of the circuitry and the transmitter.
As to Claims 13, 14, and 15,
The phrases “there are three power supplies,” “there are four power supplies,” and “there are five power supplies” on line 1 of each claim is recited completely devoid of any connection to any previously claim limitation.  As best understood, each of the above power supplies is 
As to Claim 8,
This claim stands rejected for incorporating and reciting the above rejected subject matter of its respective parent claim(s) and therefore stand rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivera et al. (Rivera) (US 2015/0102671).
As to Claim 1,
Rivera discloses an apparatus for use with a load and one or more supplies of power, the apparatus comprising: a power supply (20) for each of said one or more supplies (14), the power supply being coupled, in use, to said each supply to receive power therefrom (Figure 1); and circuitry (12) coupling the power supplies to one another and, in use, to the load (16) (Figure 1), (Paragraph [0013]).

Rivera discloses each power supply is adapted to receive AC power from a generator (14) (Figure 1 / note )
As to Claim 3,
Rivera discloses each power supply is adapted to receive AC power and produce DC power (Paragraph [0013]).
As to Claim 4,
Rivera discloses each power supply is adapted to receive single phase AC (Paragraph [0013]), (Figure 1 / note the oscillator (14) symbol).
As to Claim 12,
Rivera discloses an apparatus for use with: a transmitter coupled to a wire loop for mineral exploration; and a plurality of single-phase portable AC generators, the apparatus comprising: a power supply (20), (22), (24), (26)  for each of said plurality of generators (Figure 1 / note the power supplies can be used with the generators (14)), (Paragraph [0013] / note “at least one” source), the power supply being coupled, in use, to said each generator to receive power therefrom (Figure 1); and circuitry (12) coupling the power supplies to one another and, in use, to the transmitter (load 16) (Figure 1), (Paragraph [0013]).
(Note: the transmitter and generators are not part of the apparatus and are therefore not positively recited.  The above power supply is being interpreted to be intended to be used with plural generators, but where the generators are not required.  Similarly, the circuitry is being interpreted to be configured to be used with a transmitter but where the transmitter is not required.  Because the power supply is capable of use with plural generators, and because the circuitry is capable of being coupled to a transmitter, the prior art meets the claim limitations.)

Rivera discloses there are three power supplies (Figure 1).
As to Claim 14,
Rivera discloses there are four power supplies (Figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al. (Rivera) (US 2015/0102671) in view of Applicant’s Admitted Prior Art (AAPA).
As to Claims 5 and 6,

AAPA discloses that each power supply is about a 5 kW power supply, each power supply is rated for 170VDC and 60A DC and that these types of power supplies are standard off-the shelf units which can be purchased or rented throughout the world (Paragraph [0031]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Rivera to include each power supply is about a 5 kW power supply, each power supply is rated for 170VDC and 60A DC given the above disclosure and teaching of AAPA in order to advantageously utilize a standard off-the shield power supply that is easily obtainable regardless of location (Paragraph [0031]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al. (Rivera) (US 2015/0102671) in view of Kudelia (US 2013/0147488).
As to Claims 7 and 8,
Rivera does not disclose a transmitter, the transmitter is about a 15kW transmitter, producing about 60A and 500VDC maximum.
Kudelia discloses a transmitter (2) (Paragraph [0037]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Rivera to include using a transmitter as the load to therefore include a transmitter, the transmitter is about a 15kW transmitter, producing about 60A and 500VDC maximum given the above disclosure and teaching of Kudelia in order to advantageously be able to provide information about underground formations such as a soil mass exploration (Paragraph [0001]).
15 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al. (Rivera) (US 2015/0102671).
As to Claim 15,
Rivera discloses the use of a plurality of power supplies (20)-(26) (Figure 1).
Rivera does not specifically disclose that there are five power supplies.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Rivera to duplicate the number of power supplies to therefore include five power supplies given the above disclosure and teaching of Rivera in order to advantageously provide backup power supplies in case a power supply fails.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2008/0007265 to Milne et al. which discloses underwater electromagnetic surveying using a switched DC source, 2) US 4,563,644 to Lenander et al. which discloses rectifiers coupled to AC sources and where the AC sources are coupled to a transmit coil, and 3) US 2016/0195631 to Morrison et al. which discloses a power source, TEM transmitter) and the use of a rectifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858